Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-12 and 15-20 drawn to an integrated circuit
II.	Claims 12-14 drawn to a method of forming an integrated circuit.

The inventions are distinct, each from the other because of the following 
reasons:
Inventions Group I and Group II are related as product and process.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the device claims 1-12 and 15-20 can be processed with different method other than the method recited in group II, claims 12-14. For example, the device claims 1-12 and 15-20 is about an IC, with list of material/mixture, and FEOL, BEOL, but not, process steps such  as forming depositing, etching, as recited in the method in group II, claims 12-14, and vice versa, the method in group II do not necessarily require material/mixture, FEOL, BEOL, as recited in group I.


Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and/or subject matter, the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The prior art applicable to one invention would not likely be applicable to 
Another invention;
(b) The inventions have acquired a separate status in the art in view of their 
Different classification;
(c) The inventions have acquired a separate status in the art due to their 
Recognized divergent subject matter;
(d) The inventions require a different field of search (for example, searching 
Different classes/subclasses or electronic resources, or employing different search queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.148(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.148(b) and by the free required under 37 CFR 1.17(i)

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851